Citation Nr: 9921168	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-35 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals 
of right renal contusion with microscopic hematuria.

2.  Entitlement to service connection for mesangial proliferative 
glomerulonephritis, formerly characterized as polycystic renal 
disease, with dialysis, kidney transplant, and chronic renal 
failure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1977 to 
March 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied a compensable disability rating for the 
veteran's residuals of right renal contusion and denied 
entitlement to service connection for polycystic kidney disease 
with dialysis and transplant.

In July 1997, the Board remanded the veteran's increased rating 
claim for additional evidentiary development.  At that time, the 
Board determined that the veteran had not perfected an appeal 
from a denial of secondary service connection for polycystic 
kidney disease.  However, upon review of the veteran's original 
notice of disagreement and substantive appeal, and reading them 
in a liberal manner, see 38 C.F.R. § 20.202, the Board finds that 
the veteran did perfect an appeal from the denial of direct 
service connection for the condition that led to his kidney 
transplant.  Moreover, although this issue was not certified to 
the Board as on appeal, no prejudice results to the veteran from 
the Board's consideration of this issue.  He was provided a 
statement of the case that included the laws and regulations 
regarding service connection, and the Board's decision on this 
issue is favorable to the veteran.  Therefore, the Board has 
restated the issues as on the cover page hereof to reflect the 
current medical diagnosis of the condition that resulted in the 
kidney transplant.  The RO complied with the Board's Remand 
instructions; therefore, this case is ready for appellate review.


FINDINGS OF FACT

1.  The veteran's claims are plausible, and the RO has obtained 
sufficient evidence for correct disposition of these claims.

2.  The veteran has no current residuals from the inservice 
kidney contusion.

3.  The veteran's mesangial proliferative glomerulonephritis was 
diagnosed within five months after his separation from service. 

4.  The veteran's end stage renal disease and resulting kidney 
transplant were caused by mesangial proliferative 
glomerulonephritis.  


CONCLUSIONS OF LAW

1.  The veteran has presented well-grounded claims for a 
compensable disability rating and for service connection for 
mesangial proliferative glomerulonephritis, and VA has satisfied 
its statutory duty to assist him in developing facts pertinent to 
these claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1998).

2.  The criteria for a compensable disability rating for 
residuals of a kidney contusion have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.115, 
4.115a, and 4.115b, Diagnostic Code 7502 (1998).

3.  The veteran's mesangial proliferative glomerulonephritis, 
resulting in dialysis, kidney transplant, and chronic renal 
failure, is presumed to have arisen in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, and 1137 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307 and 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran incurred a right renal contusion as a 
result of a motorcycle accident in July 1978.  He was 
hospitalized, and it was noticed that he had persistent 
microscopic hematuria and persistent microscopic pyuria.  He 
stated that prior to the accident, he had a several-year history 
of cloudy urine in the morning that spontaneously cleared in the 
afternoon.  An intravenous pyelogram (IVP) done the night of the 
accident revealed no significant abnormalities.  Due to the 
persistent microscopic hematuria, an IVP nephrotomogram was done, 
which was also normal.  It was noted that there was a possibility 
of chronic glomerulopathy or an occult bladder tumor that existed 
prior to the accident.  The veteran declined cystoscopy, and it 
was noted that he was advised that he could have existing 
pathology of the bladder or kidneys.  

A cystourethrogram conducted in September 1978 showed no 
abnormalities.  It was noted in December 1981 that the veteran 
had a history of hematuria and proteinuria since the motorcycle 
accident in July 1978.  Recent urinalysis showed the presence of 
occult blood, protein, white blood cells, red blood cells, and 
bacteria.  He was prescribed medication and referred to urology.  
The urology diagnosis was frank hematuria of unknown etiology.  
In February 1982, he was again referred to urology for persistent 
painless hematuria.  The report of his separation examination 
indicated that urinalysis was positive for occult blood, and he 
was referred to urology.  The urology consultation report dated 
in March 1982 indicated that the problem could be further 
evaluated at the VA, since it was not a serious problem at that 
time.  It was then written on his separation examination "follow 
up thru VA system." 

Upon VA examination in July 1982, the veteran stated that he had 
persistent microscopic hematuria.  The examiner noted that a 
blood workup in June 1982 was normal.  The veteran's blood 
pressure was 140/80.  The examiner's impression was history of 
contusion of the right renal area with multiple abrasions and 
persistent microscopic hematuria.  Urinalysis was positive for 
protein, 3+ blood, occasional casts, and bacteria.

An August 1982 rating decision, in pertinent part, granted 
service connection for residuals of right renal contusion with 
persistent microscopic hematuria, with assignment of a 10 percent 
disability rating.  

In June 1984, the veteran underwent a VA physical examination.  
He complained of persistent microscopic hematuria, and he had 
also recently developed mild hypertension.  The examiner noted 
that the veteran had been hospitalized in August 1982.  The 
records from that hospitalization were included with the 
examination report and showed that repeat studies showed no 
changes.  It was decided a kidney biopsy would be done because of 
no definitive diagnosis.  It was indicated that the veteran had 
persistent hematuria with casts, and urinalysis showed 
proteinuria and white blood cells.  The veteran also occasionally 
had white blood cell casts.  His blood pressure was 145/75.  The 
discharge diagnosis was hematuria and proteinuria - 
glomerulonephritis of uncertain etiology.  The examiner noted in 
1984 that the results of the kidney biopsy had not been 
indicated, and attempts would be made to obtain those records.  
The veteran had recently been hospitalized at the VA Hospital in 
New Haven, Connecticut, and he was found to have some hematuria 
with occasional hyalin fine and granular cast and occasional 
white blood cell cast.  Diagnoses were status post motorcycle 
injury, history of renal contusion, history of microscopic 
hematuria, and history of the persistence of proteinuria, 
hematuria, and casts suggestive of a nephrotic syndrome. 

The RO attempted to obtain the results of the 1982 kidney biopsy, 
but the VA medical center indicated that there was no record of 
this.  

Upon VA examination in July 1985, the veteran reported cloudy 
urine of a dark color that cleared throughout the day.  IVP 
showed enlargement of both kidneys, with no gross abnormalities 
of the ureters or urinary bladder.  Urinalysis showed 3+ blood 
and protein.

Upon VA examination in June 1988, the veteran stated that he had 
not observed blood in the urine, but his morning urine was darker 
than during the rest of the day.  An intervenous urogram showed 
diminished concentration from both kidneys.  The diagnosis was 
history of right renal contusion with hematuria.  

An August 1988 rating decision reduced the veteran's disability 
rating to zero percent.  In April 1994, he filed a claim for an 
increased rating, stating that he had had to have a kidney 
transplant.  He submitted medical records from the University of 
Miami.  Beginning in June 1991, he was on hemodialysis for 
chronic renal failure.  John Fernandez, M.D., indicated in a 
September 1991 letter that the veteran had end stage renal 
disease secondary to polycystic kidney disease.  It was noted 
that another family member had this disease and had recently 
undergone a transplant.  In March 1992, it was noted that he had 
had marked hypertension for one year.  Medical records from David 
Hoffman, M.D., dated in 1991 indicated that the veteran's blood 
pressure control was poor.   

A November 1994 rating decision denied a compensable rating for 
the veteran's residuals of right renal contusion, finding that 
his current problems were due to polycystic kidney disease, which 
was a congenital condition.  In his substantive appeal, the 
veteran stated that he had continued to have microscopic 
hematuria after service, as well as hypertension, until he went 
on dialysis. 

In July 1997, the Board remanded this claim for additional 
evidentiary development.  The RO obtained the veteran's medical 
records from the University of Miami and Jackson Memorial 
Hospital regarding his 1992 kidney transplant.  The veteran also 
underwent a VA examination in October 1997 for the purpose of 
obtaining a medical opinion as to whether he currently has any 
residuals of the inservice renal contusion.  The VA examiner 
reviewed the veteran's claims file and discussed the medical 
history.  The examiner succinctly summarized the medical evidence 
surrounding the veteran's treatment in 1991 and transplant in 
1992.  

The examiner stated that a critical question in determining 
whether the veteran had any residuals of the right renal 
contusion during service was whether his hypertension was 
documented during his service years or in the years following his 
discharge.  The examiner summarized the blood pressure readings 
from 1977 to 1992 and stated that the veteran's blood pressure 
readings were within the normal range except for a mildly 
elevated systolic blood pressure in July 1978, September 1978, 
and March 1980.  These mild elevations were isolated findings and 
were not present in the majority of the blood pressure readings 
from 1978 to 1985.  Persistent blood pressure elevations began in 
June 1988.

The question of polycystic kidney disease causing the veteran's 
end stage renal disease was unclear.  On the one hand, the pre-
transplant evaluation note from Jackson Memorial Hospital dated 
in September 1991 indicated that polycystic kidney disease was 
the etiology of the veteran's end stage renal disease.  The 
operative note from the transplant also indicated that polycystic 
kidney disease was the etiology of the veteran's end stage renal 
disease.  On the other hand, careful review of the file showed 
that nephrotomograms conducted in July 1988 failed to disclose 
cysts.  Also, the current physical examination in October 1997 
failed to disclose palpable native kidneys, which would have 
supported diagnosis of polycystic kidney disease.  The examiner 
noted that only the transplanted kidney was palpable during the 
examination.  Also, the veteran reported no known family history 
of polycystic kidney disease.  The examiner concluded that the 
objective data did not support diagnosis of polycystic kidney 
disease.

After several attempts, the examiner was able to obtain a copy of 
the biopsy results from August 1982.  These showed that the 
veteran had mesangial proliferative glomerulonephritis.  It was 
the examiner's opinion that the cause of the veteran's end stage 
renal disease was mesangial proliferative glomerulonephritis.  
Polycystic kidney disease appeared unlikely.  The numerous normal 
blood pressure readings during the period after discharge 
suggested that it was not due to hypertension as a consequence of 
the inservice accident.  The examiner stated that there was no 
objective evidence showing that the veteran's ultimate end stage 
renal disease was directly related to the inservice accident and 
consequent contusion.

During the VA examination in October 1997, the veteran's blood 
pressure was 140/80.  Examination of the heart was normal, and 
there was no peripheral edema.  The examiner noted that the 
veteran was doing well with treatment.  Urinalysis showed 
elevated levels of creatinine.  The impressions were 
hypertension, controlled, and chronic renal failure, stable, 
creatinine 62, status post kidney transplant.

The veteran's medical records from the University of Miami 
included laboratory results between November 1992 and August 
1997.  Several urinalyses showed 1+ to 3+ blood with trace to 1+ 
protein.  There were several negative findings for protein.  
During this time period, BUN (blood urea nitrogen) ranged from 24 
to 42, with a normal range of 7-23 mg/dl, and creatinine ranged 
from 1.6 to 2.4, with a normal range of 0.6-1.4 mg/dl.  Medical 
records from Dr. Fernandez dated in 1992 indicated that the 
veteran was doing well after the transplant.  The following blood 
pressure readings were shown in Dr. Fernandez's treatment 
records:  180/100 in May 1992, 150/90 in May 1992, 158/100 in May 
1992, 150/100 in June 1992, 150/100 in September 1992, 160/80 in 
October 1992, and 140/90 in June 1995.  Also, each examination of 
the veteran's extremities between May 1992 and June 1995 showed 
no edema.


II. Legal Analysis

A. Increased rating claim

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim for 
an increased disability rating is well grounded if the claimant 
alleges that a service-connected condition has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The veteran 
has complained of worsening of his kidney disorder, in that he 
had to have a transplant in 1992.  Therefore, he has satisfied 
the initial burden of presenting a well-grounded claim.  

VA has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the veteran's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In this case, the RO provided the veteran an appropriate VA 
examination.  The RO also complied with the Board's 1997 Remand 
instructions.  There is no indication of additional medical 
records that the RO did not obtain.  Sufficient evidence is of 
record to properly rate the veteran's service-connected 
disability.  Therefore, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be determined, to 
compensate the average impairment of earning capacity resulting 
from such disorder in civilian occupations.  38 U.S.C.A. § 1155 
(West 1991).  Evaluation of a service-connected disorder requires 
a review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2 (1998).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

It is also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the extent 
of the disability in the veteran's favor.  38 C.F.R. § 4.3 
(1998).  If there is a question as to which evaluation to apply 
to the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

The veteran's service-connected disorder is residuals of right 
renal contusion with microscopic hematuria.  Residuals of renal 
contusion do not have a specific diagnostic code.  When a veteran 
is diagnosed with an unlisted condition, it must be rated under a 
closely related disease or injury where the affected functions, 
anatomical location, and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).  Therefore, the veteran's service-
connected disorder is rated analogous to chronic nephritis under 
Diagnostic Code 7502.

Evaluations for chronic nephritis are rated according to the 
level of renal dysfunction.  The current zero percent 
(noncompensable) disability rating requires renal dysfunction 
with albumin and casts with a history of acute nephritis; or, 
noncompensable hypertension under Diagnostic Code 7101.  
38 C.F.R. § 4.115a, Ratings of the genitourinary system - 
dysfunctions, Renal dysfunction (1998).  A 30 percent disability 
rating for renal dysfunction requires constant or recurring 
albumin with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under Diagnostic Code 7101.  Id.  

A 60 percent disability rating is warranted for renal dysfunction 
where there is constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101.  Id.  An 80 percent 
disability rating is warranted for renal dysfunction where there 
is persistent edema and albuminuria with BUN 40 to 80 mg%; or, 
creatinine 4 to 8 mg%; or, generalized poor health characterized 
by lethargy, weakness, anorexia, weight loss or limitation of 
exertion.  Id.  A 100 percent disability rating is warranted for 
renal dysfunction where regular dialysis is required or more than 
sedentary activity is precluded from one of the following:  
persistent edema and albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular.  Id.

The use of the word "or" in the above rating criteria provides 
an independent basis for that particular evaluation rather than 
an additional requirement.  Drosky v. Brown, 10 Vet. App. 251, 
255 (1997).  The veteran need only prove the existence of any one 
of those criteria to satisfy the requirement for that particular 
evaluation.

The critical question in this case is whether the veteran 
currently has any residuals of the inservice right kidney 
contusion.  The Board concludes that he does not.  No medical 
professional has rendered an opinion that the veteran currently 
has residuals of the inservice kidney contusion.  He certainly 
has other kidney disorders, as discussed above, but no medical 
professional has related any of these disorders to the inservice 
contusion.  In fact, the VA examiner in 1997 definitively 
concluded that there is no evidence showing that the veteran's 
end stage renal disease was related to the inservice accident and 
contusion.

In light of the above, the Board cannot conclude that any of the 
veteran's current kidney dysfunction is a result of the inservice 
kidney contusion, as opposed to his other kidney disorders.  
Therefore, the preponderance of the evidence is against 
assignment of a compensable disability rating for residuals of 
right renal contusion.  There is no reasonable doubt on this 
issue that could be resolved in the veteran's favor. 

B. Service connection claim

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).  Generally, 
a well-grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

A claim for service connection requires three elements to be well 
grounded.  It requires competent (medical) evidence of a current 
disability; competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury or 
disease and the current disability.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied, sub nom. Epps v. West, 
118 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) (table). 

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had their 
onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131 and 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) 
(1998).  Service connection for nephritis may be established 
based on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307 and 3.309 (1998).

1. Well-grounded claim

The veteran's claim for service connection is plausible.  He 
currently has chronic renal failure after undergoing dialysis and 
kidney transplant for end stage renal disease.  Although the 
veteran's service medical records did not show treatment for this 
particular kidney condition (as opposed to the kidney contusion), 
he clearly exhibited kidney dysfunction during service, in that 
he had persistent microscopic hematuria and pyuria.  

Medical nexus evidence may be established by the use of statutory 
presumptions.  Caluza, 7 Vet. App. at 506.  As discussed above, 
nephritis was diagnosed within a year of the veteran's separation 
from service, as shown by the 1982 kidney biopsy results.  The 
veteran's claim is therefore well grounded.

The veteran having stated a well-grounded claim, the Department 
has a duty to assist in the development of facts relating to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  For the same reasons 
as discussed above, VA has satisfied its duty to assist the 
veteran.  Sufficient evidence is of record to fairly decide the 
veteran's claim.  Therefore, no further assistance is required.


2. Application of the law to the facts

As to the merits of the veteran's claim, the Board finds that the 
evidence supports the claim for the following reasons.  Although 
no cause was found for the veteran's symptoms during his military 
service, he clearly had recurring symptoms of kidney dysfunction 
such as persistent hematuria.  The inservice hospitalization 
records from 1978 noted the possibility that the veteran had 
chronic glomerulopathy, and he was advised that he might have 
existing kidney pathology.  Upon his separation from service, he 
was told to follow-up through the VA system for his kidney 
symptoms. 

The medical evidence establishes that the veteran had nephritis, 
as opposed to merely residuals of a renal contusion, five months 
after his separation from service.  In August 1982, a diagnosis 
of glomerulonephritis of uncertain etiology was rendered.  The 
recently obtained results of the kidney biopsy conducted in 1982 
showed that the veteran had mesangial proliferative 
glomerulonephritis.  Nephritis merely means inflammation of the 
kidneys.  Stedman's Medical Dictionary at 1183 (26th ed. 1995).  
Glomerulonephritis is renal disease characterized by inflammatory 
changes in the glomeruli which are not the result of infection of 
the kidneys.  Id. at 726.  The mesangial proliferative 
glomerulonephritis shown on biopsy in August 1982 indicated that 
the veteran had nephritis characterized by diffuse glomerular 
increases in endocapillary and mesangial cells and in mesangial 
matrix.  Id. at 727.  Therefore, the biopsy results showed that 
the veteran had renal disease five months after service; these 
were not merely laboratory findings.

The next question is whether the nephritis was manifested to a 
compensable degree within the veteran's first post-service year.  
Under the regulations in effect in 1982 for evaluation of chronic 
nephritis, a 10 percent evaluation was provided for mild chronic 
nephritis with albumin, casts, and history of acute nephritis or 
associated mild hypertension with diastolic readings of 100 or 
more.  38 C.F.R. § 4.115a, Diagnostic Code 7502 (1982).  

The medical evidence within the veteran's first post-service 
years consists of the VA examination report and VA 
hospitalization records from 1982.  These records certainly 
showed enough findings to classify the veteran's nephritis as 
mild, the minimum requirement for a compensable rating.  
Objective findings included hematuria, casts, and proteinuria.  
Therefore, the Board concludes that he has met the criteria for 
presumptive service connection.

The veteran subsequently developed end stage renal disease, with 
dialysis in 1991 and kidney transplant in 1992.  His doctors 
concluded that his end stage renal disease was secondary to 
polycystic kidney disease.  However, the VA examiner in 1997 
concluded that the veteran's mesangial proliferative 
glomerulonephritis caused his end stage renal disease.  The VA 
examiner determined that there was no objective evidence of 
polycystic kidney disease.  The Board finds this opinion 
persuasive.  The VA examiner reviewed the veteran's claims file, 
including the opinions of his treating physicians in 1991 and 
1992.  The objective evidence supports the VA examiner's opinion, 
in that an intervenous urogram in 1988 failed to disclose cysts 
and the veteran's native kidneys were not palpable upon 
examination, as they ordinarily would be with polycystic kidney 
disease.

The veteran is entitled to service connection for mesangial 
proliferative glomerulonephritis on a presumptive basis.  Since 
medical professionals have concluded that the mesangial 
proliferative glomerulonephritis caused the end stage renal 
disease, which led to the kidney transplant, it follows that 
these conditions, as well as the veteran's current chronic renal 
failure, are also part of the service-connected disorder. 

The evidence in this case overwhelmingly supports the veteran's 
claim.  Accordingly, the Board finds that he incurred mesangial 
proliferative glomerulonephritis, formerly characterized as 
polycystic renal disease, with dialysis, kidney transplant, and 
chronic renal failure during his military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, and 1137 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307 and 3.309 (1998).


ORDER

Entitlement to a compensable disability rating for residuals of 
right renal contusion with microscopic hematuria is denied.

Entitlement to service connection for mesangial proliferative 
glomerulonephritis, formerly characterized as polycystic renal 
disease, with dialysis, kidney transplant, and chronic renal 
failure, is granted.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

